 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE HUMBERTO MAGANA-TORRES,                       No. 2:10-CV-2669-WBS-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    KELLY HARRINGTON,
15                       Respondent.
16

17

18

19

20                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on July 6, 2012 (Doc.

22   32) and petitioner’s appeal from that judgment has been dismissed by the Ninth Circuit Court of

23   Appeals for lack of jurisdiction (Doc. 37) because petitioner raised issues not encompassed by the

24   district court’s certificate of appealability and the appellate court declined to expand the

25   certificate of appealability to encompass the issues raised by petitioner.

26   ///

27   ///

28   ///
                                                        1
 1   Pending before the court is petitioner’s motion (Doc. 34) for leave to proceed in forma pauperis

 2   on appeal. The motion is denied as unnecessary because plaintiff’s appeal has been resolved.

 3                 IT IS SO ORDERED.

 4

 5   Dated: February 14, 2019
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
